Case 1:16-cv-11666-LTS Document 145-7 Filed 09/13/19: Page 1 of 1

Commonwealth of Massachusetts
Department of Cotrection

Traate Waive Form.

   

Tnstitrtion: Old Colony Correctional Center
i wish ‘to. be placed or remiin in general poptilation at: . Any and. all prior problems I
have had with other inmates have been resolved,

I. hereby relieverthe ‘Administration of all resp onsibilities for my safely when I am a rotumed to seneral population.

 

Eaduserck Sones | ' " 9L0932S
inmate’ 8 Name oo 4 ' Commitment # ; ‘Room #
Cominitment # Room #

 

Ta! fan _ oe PIES

bamefe's Sig . .
el) ERS CO. : US

lek Title “

Reason for Waiver:

We COhCEC eS Aadwoor eter Ye ig de cyarecent pop lose)

 

 

EXHIBIT

‘ .
too. . ‘ , . .
‘ . . . i
‘ ,

 
